Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 11/09/2020 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



     Claims 1-3, 5-6, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chechani (US 2016/0373963), (hereinafter, Chechani) in view of Fan et al., (US 2017/0111102), (hereinafter, Fan).  
					
Regarding claims 1, 13 and 20 Chechani discloses a method/article of manufacture/ unmanned aerial vehicle (UAV) comprising:
 receiving, by an unmanned aerial vehicle (UAV), a request for augmented wireless coverage at a geographical location (= wireless network 200 may include movable APs 250 and 260, see [0028-29]; and movable AP receives a dispatch command from AC and the command may include an identification of a fixed AP and a destination to which the movable AP is to be deployed to provide WiFi service, see [0052]); 
flying, by the UAV, to the geographical location (= movable AP drives itself to the destination, see [0054 and 0048]); 
defining, by a first wireless interface of the UAV, a wireless coverage area that covers at least part of the geographical location (= when the movable AP has arrived at the destination, the movable AP starts to provide WiFi service; and movable AP may connect to a root AP, see [0057 and 0030]);
 establishing, by a second wireless interface of the UAV, a wireless backhaul link to a data network (= movable AP may include a wireless backhaul network module, such as 3G/4G network dongle, that can establish a wide area connection, see [0057]).
Chechani explicitly fails to disclose the claimed limitations of:

However, Fan, which is an analogous art equivalently discloses the claimed limitations of:
providing, by way of the wireless coverage area, wireless data transfer services to a further UAV in the geographical location, wherein the wireless data transfer services allow the further UAV to exchange data communications with the data network via the UAV (= upon being deployed, signal extender drones 105A and 105C then provide signal extension service for wireless device 135A  by the first signal extender drone 105A relaying the communication link between device 135A and second drone 105C, and the second drone 105C relaying the communication link between the access point 205 and drone 105A, see [0049 and 0042]; whereby the drone 105C and 105A are being associated with the “UAV” and the “further UAV” respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fan with Chechani for the benefit of achieving a communication system that uses drone devices to extend communication service to mobile devices in the system. 

Regarding claims 2 and 14, as mentioned in claims 1 and 13, Chechani explicitly fails to disclose the method/ article of manufacture wherein the further UAV defines a further 
	However, Fan, which is an analogous art equivalently discloses the method/ article of manufacture wherein the further UAV defines a further wireless coverage area that also covers at least part of the geographical location, and wherein the further UAV provides further data transfer services by way of the wireless coverage area and the further wireless coverage area (= drone 105A is capable of extending communication link between devices 135A and access point 205, see [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fan with Chechani for the benefit of achieving a communication system that uses drone devices to extend communication service to mobile devices in the system. 

Regarding claims 3 and 15, as mentioned in claims 2 and 14, Chechani explicitly fails to disclose the method/article of manufacture wherein the further data transfer services are provided to one or more terrestrial devices.  
	However, Fan, which is an analogous art equivalently discloses the method/ article of manufacture wherein the further data transfer services are provided to one or more terrestrial devices (see, [0032 and 0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fan with 

Regarding claims 5 and 17, as mentioned in claims 1 and 13, Chechani explicitly fails to disclose the method/ article of manufacture wherein providing the wireless data transfer services to the further UAV in the geographical location comprises providing the wireless data transfer services to a plurality of further UAVs in the geographical location, wherein the wireless data transfer services allow the further UAVs to exchange data communications with the data network via the UAV.  
	However, Fan, which is an analogous art equivalently discloses the method/ article of manufacture wherein providing the wireless data transfer services to the further UAV in the geographical location comprises providing the wireless data transfer services to a plurality of further UAVs in the geographical location, wherein the wireless data transfer services allow the further UAVs to exchange data communications with the data network via the UAV (see, [0032 and 0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fan with Chechani for the benefit of achieving a communication system that uses drone devices to extend communication service to mobile devices in the system. 

Regarding claims 6 and 18, as mentioned in claims 1 and 13, Chechani further disclose the method wherein the UAV is a plane or a balloon (see, [0027]). 

Allowable Subject Matter
4.	Claims 4, 7-12, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                           CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.

 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.